Citation Nr: 9930609	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-46 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss with otosclerosis.

2.  Entitlement to an initial, compensable rating for 
bilateral tinnitus.

3.  Entitlement to service connection for arthritis of the 
elbows, hips, and knees.

4.  Entitlement to service connection for defective vision in 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active air service 
from November 1962 February 1993.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) August 
1993 rating decision, granting service connection for 
bilateral hearing loss with otosclerosis and tinnitus, 
assigning the overall disability a noncompensable rating, and 
denying service connection for defective vision (refractive 
error) of the right eye and arthritis of the elbows, hips, 
and knees.

The August 1993 RO rating decision now on appeal granted 
service connection for the veteran's bilateral hearing loss 
with otosclerosis and tinnitus, assigning a noncompensable 
rating.  He timely disagreed with the noncompensable rating 
assigned his hearing loss, otosclerosis, and tinnitus, and 
perfected an appeal of the issue.  Thus, the matter of 
propriety of the rating of the service-connected hearing loss 
with otosclerosis and tinnitus from the effective date of the 
award to final resolution is now on appeal, Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Consistent with Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  In 
this case, service connection is in effect for bilateral 
hearing loss with otosclerosis and tinnitus; the evidence 
shows that the veteran experiences a decreased ability to 
hear and ringing in the ears (tinnitus); bilateral hearing 
loss and tinnitus (but not otosclerosis) are shown to be 
productive of separate impairments warranting assignment of 
separate disability ratings; those issues are therefore 
properly framed as listed on the title page above.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  In light of the favorable 
resolution of the claim for a compensable rating for tinnitus 
under the regulatory criteria in effect prior to June 1999, 
as discussed below, the Board finds that the veteran has not 
been prejudiced by the fact that this claim was not 
considered under the newly-amended regulation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Appellate consideration of entitlement to an initial, 
compensable rating for bilateral hearing loss with 
otosclerosis is held in abeyance pending completion of the 
development requested in the remand below.


FINDINGS OF FACT

1.  The veteran has been experiencing persistent bilateral 
tinnitus as a symptom of acoustic trauma sustained during 
active air service.

2.  There is a current confirmed medical diagnosis of left 
hip degenerative arthritis, and competent medical evidence 
demonstrates that it is linked to the veteran's service.

3.  There is no current confirmed medical diagnosis of 
arthritis involving the veteran's right hip, elbows, or 
knees, and competent medical evidence does not demonstrate 
that the claimed arthritis of the right hip, elbows, and 
knees is related to active service or any incident occurring 
therein.

4.  His refractive error of vision of the right eye is not a 
disease or injury under applicable legislation for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a maximum available schedular 
rating of 10 percent for tinnitus have been met, effective 
from the date of the award of service connection therefor.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

2.  The veteran's left hip degenerative arthritis was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for arthritis of the right hip, elbows, 
and knees.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for defective vision in the right eye.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for bilateral tinnitus

The Board finds that the veteran's claim of a compensable 
rating for his service-connected tinnitus is well grounded, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it stems from 
the evaluation initially assigned by the RO at the time of 
the August 1993 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that VA has 
satisfied its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 125.  

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, service connection for bilateral tinnitus was 
granted by RO rating decision in August 1993.  Although the 
veteran's tinnitus had its onset in service, the RO 
determined that his tinnitus was not persistent as a symptom 
of head injury, concussion, or acoustic trauma, see 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260; although code 6260 provides 
for a minimum (and a maximum) rating of 10 percent, a 
noncompensable rating was assigned the disability by 
application of 38 C.F.R. § 4.31 (in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable rating have not been 
met).

The veteran had approximately 30 years of active air service 
and is shown to have performed a variety of duties ranging 
from law enforcement to communications system superintendent.  
His medical records reveal intermittent reports of tinnitus; 
on service retirement medical examination in January 1993, he 
indicated that he experienced constant ringing in the ears.

On VA medical and audiological examinations in May 1993, the 
veteran indicated that he experienced constant tinnitus in 
both ears; his primary duty assignments in service reportedly 
included security police work and exposure to electronic high 
frequency noise.  On examination, tinnitus was diagnosed.

At a March 1995 RO hearing, the veteran testified that his 
military security police work in service consisted of work on 
the flight line guarding airplanes.  During the performance 
of such duty, he was reportedly exposed to excessive noise 
from aircraft and began to experience persistent tinnitus as 
a result.  

On VA audiological examination in June 1997, the veteran 
indicated that he experienced tinnitus since 1967, 
attributing its onset to excessive ("tremendous") noise to 
which he was exposed while working as a security policeman on 
the flight line.  On examination, tinnitus was diagnosed.

At an August 1999 Travel Board hearing, the veteran testified 
that he was exposed to extreme noise from aircraft during 
service and noticed the onset of constant bilateral tinnitus 
as a result.  In service, he reportedly performed duties of a 
security policeman, including guarding aircraft on the flight 
line.  As a result, he was exposed to aircraft noise for 
prolonged periods of time.

Currently, the veteran's tinnitus is rated under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260, and is assigned a 
noncompensable evaluation.  A compensable rating of 10 
percent, constituting the maximum schedular benefit available 
for service-connected tinnitus, is warranted under Diagnostic 
Code 6260, if there is persistent tinnitus as a symptom of 
head injury, concussion, or acoustic trauma.

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent rating for the veteran's service-
connected bilateral tinnitus.  Although his service records 
do not clearly document the extent of excessive noise 
exposure in service and do not specifically show that he 
performed duties on the flight line, his records do show that 
he was exposed to high frequency noise from electronics 
equipment and reveal that he was a law enforcement 
specialist; his medical records, more importantly, show in-
service reports of tinnitus.  Overall, the available evidence 
is not inconsistent with the veteran's testimony that he had 
prolonged exposure to severe noise from aircraft while 
performing his security policeman duty.  His consistent 
testimony of in-service acoustic trauma and severe noise 
exposure together with service medical evidence of tinnitus 
place the relative balance of the positive evidence in 
support of the veteran's contention that tinnitus had its 
onset as a result of in-service acoustic trauma.  Thus, a 10 
percent rating for tinnitus, which represents the maximum 
benefit available for that disability, is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b).

In view of the determination by the Board that a maximum 
available schedular rating of 10 percent is warranted for the 
veteran's bilateral tinnitus under the criteria under which 
diseases of the ear and other sense organs were rated prior 
to June 10, 1999, the Board need not explore the propriety of 
rating him under the criteria effective on and after June 10, 
1999.  See Karnas, 1 Vet. App. at 313.

Service connection claims

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Thus, service 
connection may not be granted for defects of congenital, 
developmental or familial origin, absent superimposed disease 
or injury.  See VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 55 
Fed. Reg. 45711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also, Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
history of "eye trouble" on service entrance medical 
examination in November 1962; on examination, uncorrected 
distant vision in the right eye was 20/70, correctable to 
20/40; no diseases or injuries involving the eye were 
identified, and it was indicated that he had a refractive 
error.  On examination in September 1964, he indicated that 
vision in his right eye has always been poor.  During 
service, he underwent periodic vision examination and visual 
acuity in his right eye is shown to have gradually 
deteriorated during his lengthy active service.  On service 
separation medical examination in August 1967, it was noted 
that he had defective vision (refractive error) in the right 
eye and was wearing glasses; uncorrected distant and near 
vision in that eye were each 20/100 (distant vision was 
correctable to 20/30 and near vision was correctable to 
20/20).  On re-enlistment medical examination in March 1968, 
it was indicated that he had a refractive error, "NCD" (not 
considered disqualifying).  On ophthalmologic examination in 
September 1985, he indicated that he never had an eye injury 
or disease.  On examination in November 1985, it was 
indicated that he had right eye amblyopia and vision was 
uncorrectable.  In November 1992, it was indicated that he 
had amblyopia and early presbyopia.  On service retirement 
medical examination in January 1993, he reported a history of 
"eye trouble," but no pertinent findings were noted on 
examination.

With regard to the claimed arthritis of the elbows, hips, and 
knees, no pertinent report or finding was indicated on 
service entrance medical examination in November 1962.  
During service, the veteran received intermittent treatment 
for numerous contusions and musculoskeletal symptoms.  On 
service separation medical examination in August 1967, it was 
indicated that all X-ray studies were normal.  On re-
enlistment medical examination in April 1968, he reported a 
history of swollen or painful joints, but no pertinent 
findings were noted on examination.  In February 1982, he 
reported experiencing pain in the right patella, but X-ray 
study of the right knee was normal.  In December 1990, he 
reported joint pain with rheumatoid factor but examination of 
the joints was normal; it was indicated that he did not have 
arthritis.  In July 1991, he reported point tenderness in 
various joints including the elbows, left hip, and knees; it 
was indicated that findings were suggestive of fibromyositis.  
In October 1992, he stated he experienced intermittent joint 
pain and swelling involving, in pertinent part, the elbows, 
hips, and knees; on examination, fibrositis was diagnosed.  
On service retirement medical examination in January 1993, he 
reported a history of swollen or painful joints, cramps in 
his legs, "arthritis, rheumatism, or bursitis" and 
"painful or 'trick' shoulder or elbow," noting that he 
received medical treatment for arthritis.  On examination of 
the lower extremities, healed scars of the left knee and 
multiple varicosities were noted.  

Medical records from the Wilford Hall Medical Center (WHMC) 
from January to March 1993 reveal reports of multiple joints 
pain and weakness, and numbness of the right upper extremity.  

On VA general medical examination in May 1993, the veteran 
indicated that he experienced occasional pain in all of his 
joints, but no pertinent findings were recorded on 
examination.  On examination of the eyes, the eyes reacted to 
light and accommodation, the pupils were equal, and 
extraocular movements were normal. 

On VA orthopedic examination in May 1993 (at which time the 
examiner did not have the benefit of reviewing the claims 
file), the veteran indicated that he experienced intermittent 
discomfort involving various joints, including the hips and 
knees over the years, but denied a history of specific injury 
or trauma.  The examiner indicated that the knees and hips 
were not evaluated as they were asymptomatic.  History of off 
and on discomfort involving the elbows, hips, and knees, with 
no previous evidence of any significant problems outside of 
mild osteoarthritic changes was diagnosed.

On VA eye examination in May 1993, the veteran reported right 
eye vision loss, denying a history of any specific eye 
disease.  Reportedly, his vision in that eye became 
progressively worse during service, and he was told it 
uncorrectable.  On examination, refractive amblyopia of the 
right eye and anisometropia with a high degree of compound 
hyperaphic astigmatism in the right eye were diagnosed.

At a March 1995 RO hearing, the veteran testified that 
although his vision was not perfect on service entrance, it 
was not so bad as to require glasses which he began to wear 
his last year of active service.  He stated that he was 
exposed to various energy-emitting sources, including 
microwave communication systems in service, indicating that 
such exposure damaged his right eye vision.  The right eye 
vision reportedly deteriorated to the point that he is 
legally blind in that eye.  

In March 1995, the veteran testified that he experienced 
problems with his elbows, hips, and knees for "some time," 
noting that arthritis in the knees and other joints including 
the elbows was confirmed by clinical studies in the service.  

On VA orthopedic examination in April 1996, the veteran 
indicated that he had a long history of multiple joints pain 
associated with arthritis, including in the elbows, hips, and 
knees, but denied a history of specific injury or trauma to 
the pertinent joints.  On examination, the examiner indicated 
that the veteran had "some kind of mild nonspecific 
arthritis without any evidence of deformity or abnormal 
findings," concluding that he had multiple joints arthralgia 
of unidentified etiology.  X-ray study of the knees revealed 
minimal patellar osteophytes; a study of the elbows revealed 
minimal olecranon enthesisophytes but was otherwise normal; a 
study of the hips revealed superior joint space narrowing and 
femoral acetabular findings "most consistent with" mild 
degenerative changes at the right hip.  

On VA orthopedic examination in July 1997, including the 
examiner's review of the claims file, the veteran denied a 
history of injury, trauma, or surgical treatment involving 
his elbows, hips, or knees, noting that he had no significant 
problems with the knees or elbows; he indicated that he 
experienced occasional problems with the knees and hips, 
particularly the left hip.  On examination and examiner's 
review of radiographic evidence of record, osteoarthritis of 
the left hip was diagnosed; the examiner opined that it was 
related to the veteran's active service period.

On VA orthopedic evaluation in July 1998, consisting of the 
examiner's review of the medical history and evidence of 
record, it was determined that the veteran had significant 
degenerative arthritis in the left hip but had no arthritis 
in the right hip.  

At an August 1999 Travel Board hearing, the veteran testified 
that he had impaired vision in the right eye for years, long 
before active service entrance, indicating that vision in 
that eye further deteriorated during his active service 
period, thus believing that service connection for impaired 
vision in the right eye was warranted.  He indicated that he 
did not receive medical treatment for his eyes as he was told 
that nothing could be done to correct his right eye vision.  

In August 1999, the veteran testified that he was initially 
diagnosed with arthritis involving the elbows and knees in 
service in 1990 and received medical treatment therefor prior 
to service separation.  He indicated he experienced ongoing 
symptoms of pain involving his elbows, knees, and hips 
(primarily the right elbow and right hip).  Reportedly, 
numerous clinical studies performed at WHMC in conjunction 
with reports of pain showed the presence of degenerative 
arthritis.  He testified that he was involved in a motor 
vehicle accident in June 1998, but suggested he did not 
sustain significant injury to the pertinent joints.  He 
stated that he would submit additional pertinent medical 
evidence from WHMC in 30 days.  At that hearing, he submitted 
VA and WHMC medical records from December 1998 to July 1999, 
accompanied by 38 C.F.R. § 20.1304(c) waiver of initial 
consideration of this evidence by the RO.  Such evidence 
shows treatment of pain associated with degenerative joint 
disease involving his left hip (confirmed by X-ray study).  

In an August 10, 1999 letter, the veteran indicated that he 
did not have any additional evidence in support of his 
claims, requesting that the Board reach a decision based on 
the evidence currently of record.

Based on the foregoing, the Board finds that service 
connection for left hip degenerative arthritis is warranted.  
Although the veteran's service medical records do not show 
specific injury or trauma to the left hip, and arthritis 
involving that hip was not shown during service or within one 
year thereafter, he underwent numerous VA orthopedic 
examinations since service separation.  As discussed above, 
on contemporaneous examinations and review of pertinent 
evidence of record, a VA examiner opined in July 1997, that 
he had degenerative arthritis involving the left hip and, 
most importantly, that it was etiologically related to his 
active service period.  The presence of left hip degenerative 
arthritis was again confirmed by a VA physician in July 1998 
and during medical treatment thereafter.  Thus, resolving the 
benefit of any doubt in the veteran's favor, the Board finds 
that his current left hip degenerative arthritis developed 
during active service.  38 C.F.R. § 3.102 (1998).

Regarding the claimed arthritis of the veteran's right hip, 
elbows, and knees, the Board finds that the claims are not 
well grounded.  In particular, while the service medical 
records reveal intermittent treatment associated with pain 
and swelling of the pertinent joints, the presence of 
arthritis (degenerative, post traumatic, or otherwise) was 
never confirmed by X-ray studies.  Although he reported a 
history of treatment for arthritis on service retirement 
medical examination in January 1993, arthritis was not shown 
by clinical studies at that time. 

Although "mild osteoarthritis changes" involving the knees, 
hips, and elbows were diagnosed on VA orthopedic examination 
in May 1993, such diagnosis was unsupported by 
contemporaneous radiographic evidence and was based on 
history reported by the veteran (as the claims file was not 
available for the examiner's review).  Moreover, while an X-
ray study of the right hip performed in conjunction with VA 
orthopedic examination in April 1996 revealed evidence 
consistent with mild degenerative changes, arthritis 
involving the right hip was not diagnosed on orthopedic 
examination in July 1997; the entire claims file (including 
April 1996 X-ray study) was reviewed by a VA examiner in July 
1998, at which time it was found that there was no arthritis 
of the right hip.  Finally, while the veteran is shown to 
have received medical treatment for left hip arthritis 
between December 1998 and July 1999, as discussed above, 
arthritis involving the right hip (or involving the knees or 
elbows) was not shown.  Thus, as a current confirmed 
diagnosis of arthritis involving the right hip, the knees, or 
the elbows is not supported by objective medical evidence, 
the veteran's claim must be denied as not well grounded.  See 
Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has arthritis involving the right hip, knees, and 
elbows, and that it is related to active service.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent pain in the pertinent joints is noted, consistent 
with Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is 
simply not competent, as a lay person, to render a medical 
diagnosis of arthritis or provide an etiological link between 
in-service symptoms and any current symptomatology.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494. 

With regard to the claim of service connection for defective 
vision in the right eye, the Board finds the claim is not 
well grounded.  As noted above, refractive error of the eye 
is considered to be a congenital or developmental defect for 
which service connection may not ordinarily be granted.  
38 C.F.R. § 3.303(c).  In this case, there is no evidence 
that the veteran has ever been shown to have a chronic eye 
condition other than refractive error of the eye.  While the 
record shows that impaired vision in that eye, noted at the 
time of service entrance, underwent further deterioration 
during active service and is uncorrectable, the evidence 
clearly indicates that such vision impairment constitutes 
refractive error and is not associated with any injury or 
disease.  His eyes were examined by a VA physician in May 
1993, at which time only refractive error of the right eye 
was shown.  In view of the foregoing, the veteran's claim of 
service connection for decreased visual acuity is not well 
grounded.  38 U.S.C.A. § 5107(a).

The Board is mindful of the veteran's contention that service 
connection be granted for right eye visual impairment as his 
vision deteriorated in service.  As indicated above, however, 
he is not competent, as a lay person, to provide a medical 
diagnosis or relate the onset of a chronic disability to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  As the pertinent evidence of 
record shows only the presence of refractive error of the 
right eye, service connection for vision impairment in that 
eye is be denied as not well grounded.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
arthritis involving the right hip, elbows, and/or knees, or 
right eye vision impairment, are related to combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in this claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.  The veteran indicated at his August 1999 
hearing that he would submit additional evidence pertinent to 
his claim.  A few days after the hearing, however, he 
indicated that no additional evidence were forthcoming and 
requested that his claims be reviewed based on the evidence 
of record.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims of 
service connection for arthritis of the right hip, knees, or 
elbows, or vision impairment in the right eye.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A maximum schedular rating of 10 percent for tinnitus is 
granted, effective the date of the award of service 
connection for the disability, subject to the law and 
regulations governing the payment of monetary benefits.

Service connection for left hip degenerative arthritis is 
granted.

Service connection for defective vision in the right eye and 
for arthritis of the right hip, elbows, and knees is denied.


REMAND

The Board finds the veteran's claim for a compensable rating 
for bilateral hearing loss with otosclerosis is well grounded 
as it is capable of substantiation.  Murphy, 1 Vet. App. 78.  
This finding is based on his assertion that the service-
connected hearing loss disability has increased in severity.  
Proscelle, 1 Vet. App. 629.  If a claim is well grounded, VA 
has a duty to assist in the development of facts pertinent to 
the claim (38 U.S.C.A. § 5107(b)) which includes a thorough 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

As indicated above, during the pendency of the veteran's 
appeal, the rating criteria under which diseases of the ear 
and other sense organs are rated was amended, effective June 
10, 1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-
10).  It is apparent that the RO did not have opportunity to 
evaluate the claim pursuant to the newly-amended regulation, 
of which the version most favorable to him must be applied.  
See Karnas, 1 Vet. App. at 313.  Thus, further development of 
the medical evidence, to comply with the recently amended 
criteria, is required.  

In view of the foregoing and to ensure full compliance with 
due process requirements, the claim for a compensable rating 
for bilateral hearing loss with otosclerosis is REMANDED for 
the following development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
since June 1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The veteran should then be afforded 
a VA audiological examination to 
determine the extent and severity of his 
service-connected bilateral hearing 
loss.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected hearing loss in 
accordance with the new criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) must be provided the 
examiner for review in conjunction with 
the examination.  

3.  The RO should then review the 
veteran's claim for increased rating for 
bilateral hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs, 
38 C.F.R. § 4.85 et seq., applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  The RO should 
carefully review the examination report 
to ensure compliance with this remand.  
If any development requested above is 
not accomplished, remedial action should 
be undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





